Citation Nr: 0606817	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-24 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition, claimed as bipolar disorder, and, if so, 
whether service connection is warranted.

2.  Entitlement to service connection for a sleep disorder, 
to include as secondary to the service-connected disability 
of bronchial asthma.

3.  Entitlement to an increased disability evaluation for 
bronchial asthma, currently evaluated as 30 percent 
disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq. / 
Antonio E. Bendezu, Esq.
ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA), which confirmed and continued the 
previous denial of service connection for a nervous 
condition, claimed as bipolar disorder.  The Board notes that 
although the issue before the RO was whether new and material 
evidence had been submitted, the RO did not specifically 
address what evidence it considered new and material 
sufficient to reopen the claim.  Therefore, the Board must 
first determine whether new and material evidence has been 
submitted before addressing the merits of the claim.  See 
Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed.Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed.Cir. 2001); see 
also, Butler v. Brown, 9 Vet. App. 171 (1996).  

The June 2004 rating decision also continued the 30 percent 
disability rating for bronchial asthma; denied service 
connection for a sleep disorder, to include as secondary to 
the veteran's service-connected bronchial asthma; and denied 
entitlement to individual unemployability.

The Board notes that the veteran's attorney has filed several 
Notices of Disagreement on various due process issues such as 
failure to provide adequate reasons and bases and failure to 
issue a Supplemental Statement of the Case.  The Board has 
reviewed the record and concludes that the veteran has been 
provided all due process required by law throughout the 
course of his appeal.  As for the fact that his attorney 
disagrees, and labels such contentions as "Notices of 
Disagreement," these are not issues, in and of themselves, 
that require issuance of a Statement of the Case.  Although 
any denial of due process may affect the adjudication of the 
underlying claim, any such errors are not claims or a denial 
of benefits which could be separately appealed.  If the Board 
were to identify any due process errors, which it does not in 
this case, appropriate action would be taken to rectify the 
errors prior to adjudication of the underlying claim. 


FINDINGS OF FACT

1.  The VA has made all reasonable efforts to assist the 
veteran in obtaining the information and evidence necessary 
to substantiate his claims.

2.  The Board denied service connection for a nervous 
condition in a decision issued in September 1998; the 
veteran's appeal of this issue to the United States Court of 
Appeals for Veterans Claims was dismissed.

3.  Evidence submitted subsequent to the Board's September 
1998 decision is not cumulative or redundant, and relates to 
an unestablished fact necessary to substantiate the claim.

4  The veteran failed, without good cause or adequate reason, 
to report for a VA psychological examination scheduled in 
March 2004.

5.  Though the veteran has complained he has trouble 
sleeping, there is no current diagnosis of a sleep disorder.

6.  The veteran failed, without good cause or adequate 
reason, to report for a VA respiratory examination scheduled 
in March 2004.

7.  The veteran is service-connected for recurrent 
lumbosacral strain, degenerative disc disease and 
degenerative joint disease involving the lumbosacral area, 
currently evaluated as 40 percent disabling and bronchial 
asthma, currently evaluated as 30 percent disabling.  A 
combined disability evaluation of 60 percent is in effect.  
These evaluations do not meet the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

8.  The appellant's only service-connected disabilities have 
not been shown to be of such severity as to preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The Board's September 1998 decision denying the veteran's 
claim for service connection for a nervous condition is 
final.  38 U.S.C.A. § 7104 (West Supp. 2005); 38 C.F.R. § 
20.1100 (2005).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a nervous condition 
has been submitted.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 
C.F.R. § 3.156(a) (2005).

3.  Based on failure to report for examination, the claim for 
service connection for a nervous condition is denied.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.655 (2005). 

4.  A sleep disorder was not incurred in or aggravated by 
active military service, nor is it related to the service-
connected bronchial asthma.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310  (2005).

5.  Based on failure to report for examination, the claim for 
assignment of a disability rating in excess of 30 percent for 
service-connected bronchial asthma is denied.  38 U.S.C.A. §§ 
1155, 5107 (West. Supp. 2005); 38 C.F.R. §§  4.97, Diagnostic 
Code 6602, 3.655 (2005).

6.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met.  38 C.F.R. 
§§ 3.340 and 4.16(a) and (b) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records dated July 1970 through July 1973; prior 
rating decisions; the veteran's contentions; VA records for 
outpatient treatment from March 1975 through March 2004; 
private medical records; documents concerning participation 
in VA's vocational rehabilitation program; notice of failure 
to report for VA examinations scheduled in March 2004; and 
lay statements.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claims.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.



Whether the appellant has submitted new and material evidence 
sufficient to reopen a claim of service connection for a 
nervous condition.

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104 (West Supp. 2005); 38 C.F.R. § 20.1100 (2005).  Pursuant 
to 38 U.S.C.A. § 5108 (West Supp. 2005), a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156(a)].  The appellant filed his claim to reopen 
in December 2003, subsequent to this date.  Therefore, the 
current version of the law, which is set forth in the 
following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2005).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West Supp. 2005); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

After reviewing the record, and for the reasons expressed 
immediately below, the Board is of the opinion that the 
appellant has submitted new and material evidence sufficient 
to reopen his claim for service connection for a nervous 
condition, to include bipolar disorder.

The Board's September 1998 decision denied the veteran's 
claim of entitlement to service connection for a nervous 
condition.  Service medical records showed that the veteran 
was seen in September 1971 and diagnosed with a  "passive-
aggressive personality."  He was seen in June 1973 for being 
lethargic.  It was reported that the veteran had a past 
history of acute psychotic break.  The impression was 
schizophrenia.  No additional evidence was submitted showing 
the condition was chronic.  The VA examination in February 
1997 indicated the veteran was functioning normally.  There 
was no finding of psychiatric disorder whatsoever.  At that 
time, there was no competent medical evidence of a current 
disability or a nexus statement explaining a connection 
between a current disability and an incident or disease in 
service.  There must be new and material evidence as to each 
and every aspect of the claim which was lacking at the time 
of the last final denial in order for there to be new and 
material evidence to reopen the claim.

Objective evidence has been added to the record since the 
September 1998 Board denial, including private medical 
records and VA treatment records.  This evidence is not 
cumulative and redundant.  It had not been submitted before.  
Since the evidence relates to a crucial question in the 
appellant's case, i.e., whether the veteran has a current 
disability and whether that disability is related to service, 
the newly received evidence is of such significance that it 
must be considered in order to fairly decide the merits of 
the claim, and it is determined to be material to the 
veteran's claim.  Accordingly, the claim is reopened, and 
must be considered in light of all the evidence, both old and 
new.

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2005); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to 
establish service connection for a claimed disability on a 
secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

Service Connection for a Nervous Condition

In essence, the veteran contends that his currently diagnosed 
bipolar disorder is directly related to his diagnosed illness 
in service.  The Board notes that although the veteran 
originally filed for service connection for a nervous 
condition and now claims service connection for bipolar 
disorder, these conditions are related.  A change in the 
nomenclature used in multiple claims for disability 
compensation, and the adjudication of those claims, does not 
alter the identity of the underlying disability.  See Ashford 
v. Brown, 10 Vet. App. 120 (1997).

The veteran was originally diagnosed with bipolar affective 
disorder in May 2001.  Subsequent VA outpatient treatment 
records and private medical records continue this diagnosis.  
The Board concedes that the veteran has a current mental 
disability.  The veteran's service medical records indicate 
that the veteran was diagnosed in September 1971 with a 
passive-aggressive personality, chronic, moderate; manifested 
by obstructionism, pouting, intentional inefficiency, and 
stubbornness.  The veteran's service separation examination, 
conducted in May 1973, indicated passive-aggressive 
personality, chronic, mild; this condition was treated and 
improved.  The veteran qualified for separation.  He was 
later seen in June 1973 with complaints of being lethargic 
and the impression was schizophrenia.  

With regard to a nexus between a disease or injury in 
service, on VA examination conducted in July 1996, the 
examiner reported that the veteran paced the floor prior to 
his appointment, was diaphoretic and anxious-looking, and had 
flight of ideas and racing thoughts.  However, no psychiatric 
diagnosis was assigned.

After the veteran filed to reopen his claim of entitlement to 
service connection for a nervous condition in December 2003, 
he was scheduled for a VA mental disorders examination in 
March 2004.  The veteran failed to report to the examination.


In lieu of a VA examination, the veteran provided a private 
medical examination from J.B., Ph. D., dated in May 2004, 
which addressed the veteran's mental disorders.  In part, the 
examiner concluded that the veteran's condition was at least 
as likely as not a result of his military service.

It is not necessary, in this case, to address the probative 
value of Dr. J.B.'s opinion. When a claimant fails to report 
for an examination scheduled in conjunction with a reopened 
claim, such as this one, the claim shall be denied.  See 38 
C.F.R. § 3.655(b).  The veteran, apparently acting on advice 
of counsel, failed to report for the VA mental disorders 
examination that was scheduled to determine the nature and 
etiology of his mental disorder.  No explanation has been 
provided for the veteran's failure to report to VA 
examination by his attorney.  In a November 4, 2004 letter, 
the veteran's attorney stated that the private May 2004 
evaluation was in complete compliance with the APA Disability 
Evaluation Criteria.

In the instant case, the veteran, through counsel, argues 
that private medical reports of J.B., Ph. D. are adequate to 
establish service connection.  Although the veteran and his 
attorney contend that ample evidence exists to decide his 
nervous condition claim, determining the adequacy of the 
evidence is not the responsibility of the veteran.  It is the 
responsibility of VA adjudicators, based upon their 
administrative experience and expertise in reviewing many 
claims of this nature, to determine at what point the record 
is sufficiently developed to support a reasonably informed 
decision.  See 38 C.F.R. §§ 3.159, 3.326 (2005); see also 
Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) [holding 
that VA has discretion to decide when additional development 
is necessary].

As provided in 38 C.F.R. § 3.159(c)(4) (2005), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  To support 
this objective, the regulations further provide that 
"[i]ndividuals for whom an examination has been scheduled are 
required to report for the examination."  See 38 C.F.R. § 
3.326(a) (2005) (emphasis added); see also Wood v. Derwinski, 
1 Vet. App. 190 (1991) [holding that the duty to assist "is 
not always a one-way street" and that, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence"].  Thus, the regulations 
clearly indicate it is the duty of VA to determine the 
adequacy of evidentiary development, and the duty of the 
veteran to cooperate with VA in these efforts.  The 
regulations also clearly indicate that when the veteran fails 
to report for an examination scheduled in connection with a 
reopened claim, it shall be denied.

In this case, the RO has determined (and for reasons 
discussed below, the Board agrees) that the record in this 
case is incomplete.  The RO has attempted to complete the 
record for adjudication purposes by obtaining additional 
medical evidence in the form of a VA psychiatric examination.  
The development of the record is mandated by VA regulations 
and decisions of the Court.

The Board is also concerned that the veteran and his attorney 
appear to be attempting to manipulate the record so that only 
limited evidence which they evidently believe is supportive 
of the claim can be considered.  This situation is similar to 
that in Wood v. Derwinski, 1 Vet. App. 190 (1991).  In that 
case, as here, the veteran argued that the evidence of 
record, although incomplete in part because of his own 
unwillingness to cooperate with the efforts of the VA to 
develop his case, was sufficient to support a grant.  The 
Court rejected that argument.  See Wood, 1 Vet. App. at 193.

The potential for harm which is inherent in permitting 
appellants to manipulate the evidentiary record to suit their 
own requirements is obvious.  It is the responsibility of VA 
to obtain sufficient evidence to render an informed decision 
in a case.  The Court has impressed upon VA the seriousness 
of this responsibility in cases too numerous to mention.  
VA's responsibility was both clarified and amplified through 
the enactment of the VCAA.  The efforts of the veteran and 
his attorney to thwart VA's attempts to obtain additional 
evidence therefore run counter to both the jurisprudence of 
the Court and the stated objectives of Congress.

The Board further notes that this is not the first time the 
veteran's attorney has instructed a client to not report for 
a VA examination on the basis that the private medical 
evidence by itself was sufficient to decide the claim.  In 
the recently decided case of Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005), the same attorney presented similar argument 
to the effect that a private medical examination the veteran 
had submitted was sufficient to adjudicate the claim, without 
the need to report for VA examinations.  The attorney further 
contended, as here, that the veteran need not report to a VA 
examination until such time as VA provided the veteran 
adequate reasons for their determination that the private 
medical examination was inadequate. 

The Court specifically rejected this argument, noting that 
there "is no basis for [the veteran's] argument that there 
must be 'compelling reasons' given by VA before an initial 
hearing examination can be scheduled on his behalf . . . 
[t]herefore, the Court holds that the Secretary has the 
authority to schedule a veteran for an examination for 
confirmation purposes without explicitly advising the veteran 
of 'compelling reasons' for the necessity of the 
examination."  See Kowalski, 19 Vet. App. at 178.  The Court 
further held that "VA has not only the discretion, but in 
this case, the duty . . . to schedule an examination for [the 
veteran] in order to determine . . . a potential rating.  
[The veteran] and his counsel are expected to cooperate in 
the efforts to adjudicate his claim . . . [t]heir failure to 
do so would subject them to the risk of an adverse 
adjudication based on an incomplete and underdeveloped 
record."  Id. at 180-181.

It is clear that VA has done its utmost to develop the 
evidence with respect to the veteran's claim.  Any failure to 
develop the claim rests with the veteran himself.  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  The Board therefore concludes 
that entitlement to service connection for a nervous 
condition cannot be established without a current VA 
examination.  The veteran's belief that the private medical 
records were sufficient to adjudicate the claim does not 
represent good cause for his failure to report for his 
scheduled VA examination.  See 38 C.F.R. § 3.655(a) (2005); 
see also Kowalski, supra.

As the regulations clearly state the consequence for his 
failure to report, the veteran's claim of service connection 
for a nervous condition must be denied.  See 38 U.S.C.A §5107 
(West Supp. 2005).  The Board notes, incidentally, that the 
veteran was notified on more than one occasion, see, e.g., 
the June 2004 rating decision and the July 2004 statement of 
the case, that he should notify VA if he was now willing to 
report for examination.  He at no time did so.

Service Connection for a Sleep Disorder, to include as 
Secondary to Service-Connected Bronchial Asthma

The veteran essentially contends that his sleep disorder is 
due to his time in service.  He also contends that the sleep 
disorder is secondary to his service-connected bronchial 
asthma.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosed sleep disorder, service connection may not be 
granted.  See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997).

After a thorough review of the record, the Board finds that 
the veteran has not submitted evidence of a current 
diagnosis.  The veteran's service medical records are 
negative for any complaints of a sleep disorder.  Outpatient 
treatment records dated in December 2003 indicated that the 
veteran had a history of mood symptoms primarily manifested 
by irritability, interpersonal difficulty, lack of sleep and 
sleep-related problems alternating with times of more 
depression.  The examiner noted that this may represent some 
form of bipolar disorder, such as bipolar II, possibly.  
There was no diagnosis of a sleep disorder.  Given the lack 
of a current diagnosis, the veteran does not warrant an award 
of direct service connection.

The veteran also contends, in the alternative, that his 
alleged sleep disorder is caused by his bronchial asthma, for 
which he was treated during service.  As there is no current 
diagnosis, the claim for secondary service connection must 
also be denied.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a sleep disorder, 
either on a direct or secondary basis, must be denied.  See 
38 U.S.C.A §5107 (West Supp. 2005).

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2005).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 
38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).



Increased Rating for Bronchial Asthma

The veteran asserts that his bronchial asthma warrants a 
higher disability evaluation due to his current symptoms.  
However, the VA outpatient treatment records showed no 
evidence of treatment for bronchial asthma, and no pulmonary 
function tests were recently performed.  The veteran was 
scheduled for a VA respiratory examination in March 2004 to 
obtain information about the current severity of this 
condition, but failed to report.

As noted above, the consequence for failing to report for an 
examination scheduled in connection with a claim for an 
increase is denial of that claim.  Again, it is clear that VA 
has done its utmost to develop the evidence with respect to 
the veteran's claim.  Any failure to develop these claims 
rests with the veteran himself.  It is the responsibility of 
veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  The Board therefore concludes that entitlement to an 
increased disability rating for bronchial asthma cannot be 
established without a current VA examination.  

Total Disability due to Individual Unemployability (TDIU)

A claim for TDIU is a claim for an increase, and, arguably, 
under 38 C.F.R. § 3.655(b), should also be denied since the 
veteran failed to report for examinations.  However, there is 
some recent evidence in his vocational rehabilitation file, 
so the Board will consider the merits of the claim.

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2005).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that the veteran meets the 
schedular requirements.  If there is only one service-
connected disability, this disability should be rated at 60 
percent or more, if there are two or more disabilities, at 
least one should be rated at 40 percent or more with 
sufficient additional service- connected disability to bring 
the combination to 70 percent or more.  See 38 C.F.R. § 
4.16(a) (2005).

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Neither nonservice-connected 
disabilities nor advancing age may be considered in the 
determination.  See 38 C.F.R. §§ 3.341, 4.19 (2005); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The appellant is currently rated at 40 percent for recurrent 
lumbosacral strain, degenerative disc disease and 
degenerative joint disease involving the lumbosacral spine 
and 30 percent for bronchial asthma for a combined total of 
60 percent disabling.  Therefore, he does not meet the 
minimum schedular criteria for a TDIU.

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16(b) (2005).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service- connected disabilities but who fail to 
meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a).  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  See 38 C.F.R. § 4.16(b) (2005).  The rating board 
did not refer this case for extra-schedular consideration.

The Board concludes the appellant is not unemployable due to 
his service-connected disabilities.  In fact, he has made no 
allegations as to how his back disability and bronchial 
asthma affect his employability, and there is no medical 
opinion indicating these conditions render him unemployable.  
The assessments for vocational rehabilitation purposes 
indicate that his back condition would prevent him from 
engaging in strenuous physical activity, to include prolonged 
lifting, standing, etc., and his asthma condition would 
prevent him from working in certain environments, such as a 
lot of dust.  However, these documents also relate past 
employment difficulties due to his inability to "fit" in 
certain work environments and specifically discuss the effect 
of his nonservice-connected psychiatric problems on his 
employability.  See counseling record, "The veteran is seen 
as having a personality or general character which interferes 
with his ability to hold onto a job.  This is not tied 
specifically to his service connected disabilities of his 
back condition or bronchial asthma."  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of the total rating claim to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  There is no evidence of 
anything out of the ordinary, or not average, in the 
appellant's situation.  The appellant's service-connected 
conditions may affect his abilities to some degree, but there 
is no evidence that he is unable to perform light or medium 
duty work, or some other type of substantially gainful 
employment as a result of these conditions.  No medical 
professional has ever stated the back disability and 
bronchial asthma affect the appellant's ability to maintain 
employment.
The objective evidence as to the severity of the appellant's 
service-connected conditions does not show that any 
condition, or the combination of these conditions, would 
prevent him from performing all physical tasks.  Even if the 
appellant is unable to engage in prolonged physical activity 
as a result of his service-connected conditions, there is no 
evidence showing that he is unable to be gainfully employed 
in sedentary positions.  In this case, the preponderance of 
the evidence is against finding that the appellant's service-
connected disabilities alone make him unemployable.  There is 
no medical evidence showing that his service-connected 
conditions are of such severity as to preclude gainful 
employment.  In Van Hoose, the Court noted,

"The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment."  

See Van Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.16(a) 
(2005).

In this case, there is simply no evidence of unusual or 
exceptional circumstances to warrant referral for extra-
schedular consideration of a total disability rating based on 
the appellant's service-connected disorders.  Again, no 
medical professional has ever indicated that any of the 
appellant's service-connected disorders has rendered him 
unemployable.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the appellant's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorders, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the March 2004 letter and the July 
2004 statement of the case (SOC) for the veteran's claims.  
Since the letter and SOC provided notice of elements (1), 
(2), and (3), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In addition, by virtue 
of the rating decision on appeal and the SOC, the veteran was 
provided with specific information as to why his claims were 
being denied, on a direct basis and on a secondary basis, and 
of the evidence that was lacking.  He was also supplied with 
the complete text of 38 C.F.R. §§ 3.156 and  3.159(b)(1) in 
the July 2004 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's March 2004 letter did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession).  However, the 
Board finds that he was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claims.  When 
considering the notification letter and the other documents 
described above, as a whole, the Board finds that the veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to these claims.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the VCAA 
letter.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of the claims.


The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, ultimately what the VCAA seeks to 
achieve, is to give the appellant notice of the elements 
outlined above.  Once that has been done-regardless of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the veteran was 
provided with his VCAA letter in March 2004, prior to 
issuance of the June 2004 rating decision.

With regard to the duty to assist, in general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The law provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval or 
air service; but does not contain sufficient medical evidence 
for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2005); 38 C.F.R. § 3.159 (2005).



The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal have been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
outpatient treatment records and private treatment records.  
The RO requested records from the Social Security 
Administration, but was advised no records existed.  As noted 
above, the veteran failed to report for VA mental disorders 
and respiratory examinations in March 2004.  The consequences 
for the veteran's failure to report for these examinations 
have been discussed in detail above.  Neither the veteran nor 
his attorney has indicated that any other pertinent evidence 
exists which has not already been obtained.

The Board also notes that general due process concerns have 
been satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of these 
claims has been consistent with the provisions of the VCAA.  
In light of the veteran's disinclination to fully cooperate 
with the process, all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Specifically, with regard to the veteran's claim for 
service connection for a nervous condition, VA issued a 
letter to the veteran's private physician in November 2004 
that requested the physician provide reasons and bases 
supporting the opinion that the veteran's condition was 
related to his military service.  The letter also requested a 
list of the evidence that was reviewed prior to providing an 
opinion.  The physician did not respond to the VA's request.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, VA has satisfied the elements of the 
VCAA.


ORDER


As new and material evidence has been submitted regarding the 
claim of service connection for a nervous condition, the 
appellant's claim is reopened.

Entitlement to service connection for a nervous condition, to 
include bipolar disorder, is denied.

Entitlement to service connection for a sleep disorder, to 
include as secondary to the service-connected disability of 
bronchial asthma, is denied.

Entitlement to an increased disability evaluation for 
bronchial asthma, currently evaluated as 30 percent 
disabling, is denied.

Entitlement to individual unemployability is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


